DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants ‘amendments and response of 3/24/2022 are acknowledged. 

Status of the Claims
3.      Claims 1-12 are pending. 

Drawings
4.      The drawings filed 6/1/2020 are accepted by the examiner.

Information Disclosure Statement
5.      Information disclosure statements filed 6/1/2020 and 6/25/2020 are acknowledged. Initialed copies are enclosed.   

Specification
Nucleotide and/or Amino Acid Sequence Disclosures
6.      Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in pages 23 and 32 with being identified by a SEQ ID NO:.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
Priority
7.     This application is the U.S. National Stage of PCT/JP2018/031489, filed August 27, 2018, which claims priority to JP 2017-163079, filed August 28, 2017. A certified copy of said application has been submitted. No translation of said document has been submitted.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. For the purpose of prior art, the date of 08/27/2018 would be granted. 

Election/Restrictions
8.      Applicants’ election without traverse of 3/24/2022 is acknowledged. Applicants elected group I claims 1-6 directed to a compound or a fluorescent probe. 
    Claims 1-6 are under consideration. Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, 
there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022 .

Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
 (HIRAYAMA, Yuichiroetal.,[ “Development of molecular probes screening
Producers of colibactin that is the risk factor of colorectal cancer”, Chiba 2017
Lecture abstracts of the 64th annual conference of the Japanese Society of
Pharmacognosy) 25 August 2017], in view of Zhang et al. (Chem. Eur. Vol.21, pp. 19058- 19063, 2015) and further in view of Ghiani et al. (US 20160106869 file May 28, 2014). 
        The claims are drawn to:
        A compound or a fluorescent probe selected from the group consisting of:
     (A) a compound or a fluorescent probe obtained by connecting an amino group of a coumarin fluorescent dye having the amino group at position 7 of a coumarin skeleton and a carboxyl group of myristoyl asparagine via an amide bond;
     (B) a compound or a fluorescent probe obtained by connecting an amino group of a naphthalimide fluorescent dye having the amino group at position 4 of a naphthalimide skeleton and a carboxyl group of myristoyl asparagine via an amide bond;
     (C) a compound or a fluorescent probe obtained by connecting an amino group of naphthalene, pyrene or anthracene having the amino group at position 2 thereof and a carboxyl group of myristoyl asparagine via an amide bond;
     (D) a compound or a fluorescent probe obtained by connecting one or both of amino groups of a rhodamine fluorescent dye having the amino group at position 3 and/or 9 of a xanthene skeleton and carboxyl group(s) of myristoyl asparagine via an amide bond;
     (E) a compound or a fluorescent probe obtained by connecting one or both of amino groups of Bodipy fluorescent dye having the amino group at position | and/or 7 of Bodipy mother nucleus and the carboxyl group(s) of myristoyl asparagine via an amide bond;
     (F) a compound or a fluorescent probe obtained by connecting said carboxyl group and said amino group in any one of (A) to (E) via alanine (-NH-CH(CH3)-CO-) (each forms an amide bond with alanine);
     (G) a compound or a fluorescent probe obtained by connecting a carboxyl group of myristoyl asparagine and a hydroxyl group of oFlu, which is a fluorescent group that exhibits fluorescence when the hydroxyl group is released, via a self-cleavable linker, wherein the self- cleavable linker is connected to the carboxyl group of myristoyl asparagine via an amide bond; and the hydroxyl group of oFlu is liberated when the amide bond is decomposed by hydrolysis; and
      (H) a compound or fluorescent probe having a fluorescent dye connected to a carboxyl group of myristoyl asparagine via an amide bond, wherein fluorescence is emitted after the amide bond is cleaved in a ClbP dependent manner.
        HIRAYAMA, Yuichiroetal teach developing fluorescent probes. HIRAYAMA, Yuichiroetal teach that Clbp is an enzyme that removes myristoyl-asparagine, which is a prodrug motif, and performs conversion to active colibactin; and using myristoyl-asparagine as a substrate, a turn-on fluorescent probe ClbP probelI that produces a fluorescent substance by cleavage of myristoyl-asparagine was designed.
            HIRAYAMA, Yuichiroetal indicates that: colibactin produced by Escherichia coli in human intestinal flora has strong mutagenicity; colibactin is expected to be a
useful marker as a risk factor for colorectal cancer; ClbP which is essential to the activation of colibactin was targeted as a method for indirectly detecting colibactin and a molecular probe for detecting the expression of ClbP was developed; Clbp is an enzyme that removes myristoyl-asparagine, which is a prodrug motif, and performs conversion to active colibactin; and using myristoyl-asparagine as a substrate, a turn-on
fluorescent probe ClbP probe I that produces a fluorescent substance by cleavage of myristoyl-asparagine was designed and synthesized (see page 79 and the entire text).
HIRAYAMA, Yuichiroetal   do not teach specific fluorescent compounds listed in A-H.
     Zhang et al.  teach a compound or a fluorescent probe such as a simple ratiometric probe (Naph-Rh) has been designed and synthesized based on a through-bond energy
transfer (TBET) system for sensing HOCl. In this probe, rhodamine thiohydrazide and naphthalene formyl were connected by simple synthesis methods to construct a structure of monothio-bishydrazide (see abstract).  Zhang et al.  teach that “In recent years, most turn-on fluorescent sensors based on BODIPY, cyanine, and rhodamine were reported for HOCl/ _OCl.  On the one hand, these probes have high fluorescence
quantum yield and emission bands at the red region of the spectrum. On the other hand, they have high sensitivity. “see page 19058. 
        Ghiani et al. teach compositions, in particular to compositions containing fluorescence probes (see abstract and claims). Ghiani et al. teach coumarin (see abstract and claims). Ghiani et al. teach myristoyl and amide bonds (see para 0057 and 0066). 
       The combination of references teaches the claimed method. As to the specific position of the amino groups in the dyes the dyes used in the invention are well known and would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
      Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teachings of references to obtain the instant invention.   It would have been obvious to one of ordinary skill in the art that develop fluorescent probes that detect colibactin in bacteria. because HIRAYAMA, Yuichiroetal   indicates that ClbP is an enzyme that removes myristoyl-asparagine, which is a prodrug motif, and performs conversion to active colibactin, a person skilled in the art could easily have conceived of detecting myristoyl-asparagine generated by C1bP activity in order to detect the presence of colibactin, and in so doing, a person skilled in the art could, as appropriate, have created probes with fluorescent dyes and use for detection methods.
Zhang et al.  teach that “In recent years, most turn-on fluorescent sensors based on BODIPY, cyanine, and rhodamine were reported for HOCl/ _OCl.  On the one hand, these probes have high fluorescence quantum yield and emission bands at the red region of the spectrum. On the other hand, they have high sensitivity. 
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods and exchange fluorescent probes, which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 



Conclusion
11.  	No claim is allowed.
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
June 18, 2022.

/JANA A HINES/Primary Examiner, Art Unit 1645